Title: To John Adams from Louisa Catherine Johnson Adams, 31 October 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear & honoured Sir
					Washington 31 October 1821
				
				Since my return home George has so well supplied my place in writing to you and we have had so few events (save melancholy ones) to detail that I find it scarce possible to address you on any subject that can excite a moments interest—The family generally are well and Georges health we hope is rappidly mending—This day the new Spanish Minister was introduced to the President this day. He is said to be a gentlemanly agreeable man but I suspect he is a very high tempered and irrascible person and likely to give and make a great deal of trouble more especially at this moment when the Spanish Governors in Florida have cut out so much work ready to his hand—The City has improved astonishingly during our absence and is really progressing rappidly—The City Hall is a very fine building and when completed will be very ornamental The Unitarian Church is roofed and will be completed by Christmas—We are to have a very gay Winter in which I do not think I shall participate much not being in a state of health which will not admit of much fatigue—Many of the Members intend bringing their families it being the long session—Our sickly Season is nearly over and there are but few cases left these however are of the most desperate kind—Several instances of Yellow fever it is said have occurred but I am inclined to doubt the fret—It is however certain that it has been in some of the small Country Towns at a distance from the Sea Ports which makes the question of its importation very doubtful— I will write again soon—Give my love to all the family I find I am not to see my poor boys this Winter perhaps I may never see them again. but Gods will be done—Your dutyful daughter
				
					L. C. A—
				
				
			